MEMORANDUM2
Russell L. Lee appeals pro se an order of the district court dismissing with prejudice his complaints in two cases and denying leave to amend complaints in two cases previously dismissed. Because the district court clearly intended its order to terminate district court case numbers CV-99-3939 and CV-99-4043, we have jurisdiction pursuant to 28 U.S.C. § 1291. See Neva*659da v. Burford, 918 F.2d 854, 855 (9th Cir. 1990) . We affirm.
We review dismissals de novo and may affirm on any ground supported by the record. See Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998). The district court correctly determined that it lacked jurisdiction in CV-99-3939 and CV-99-4043 because Lee raised claims and sought relief requiring review and enforcement of decisions of the Workers’ Compensation Appeals Board (“Board”). See Allah v. Superior Court, 871 F.2d 887, 890-91 (9th Cir.1989). In addition, Lee’s claims against the Board are barred by the Eleventh Amendment. See Brooks v. Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th Cir. 1991) .
The district court properly denied as untimely Lee’s motion to amend the complaints in district court case numbers CV-98-3901 and CV-98-4019, as it was filed after appeals to this court in both cases were dismissed for lack of jurisdiction.
We have considered Lee’s remaining contentions and deny them for lack of merit.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.